PER CURIAM.
The petition seeking belated appeals of the judgments and sentences rendered on March 27, 2014, in Leon County Circuit Court case numbers 2003-CF-2697, 2003-CF-3102, and 2013-CF-1493, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal in each of the foregoing cases. If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal is directed to appoint counsel to represent him in the appeals authorized by this opinion.
PADOVANO, MARSTILLER, and OSTERHAUS, JJ., concur.